Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner would like to point out the large number of colorants bounded by the claim language which embrace entire classes of dyes which have carboxylate or sulfonate substituents, but use CI index nomenclature, which does not recite their structure, such as CI acid dyes, CI- direct dyes and CI mordant dyes which are carboxyl or sulfo functionalized (such as CI 13000 to 19610), pigment Red 49:2, pigment blue 19, pigment green 12, pigment green 9, pigment yellow 104, pigment yellow 191, pigment red 48:3, pigment yellow 100 which may be used in color filter layers.   The applicant might wish to amend their claims to reduce their exposure to legal attacks on the validity of any patent which might issue by limiting the classes of colorant where they have established benefits..  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claims 1 and 15 which includes  “wherein in at least one of the near infrared light absorbing layer or the color filter layer, a content of a compound in which an acid group selected from the group consisting of a sulfo group, a phosphate group, and a carboxyl group is bonded to a colorant skeleton is 0.1 to 99.9 mass with respect to a total mass of compounds having a colorant skeleton”  is confusing as it does not clearly describe the “chromatic colorant” or “infrared absorbing colorant” as having a “colorant skeleton” and it does not make it clear that the compound with the acid group is an infrared absorbing colorant or chromatic colorant.  The examiner suggests replacing  “wherein in at least one of the near infrared light absorbing layer or the color filter layer, a content of a compound in which an acid group selected from the group consisting of a sulfo group, a phosphate group, and a carboxyl group is bonded to a colorant skeleton is 0.1 to 99.9 mass with respect to a total mass of compounds having a colorant skeleton”  with  - - wherein 0.1 to 99.9 mass % of at least one of the near infrared absorbing colorant or the chromatic colorant has an acid group selected from the group consisting of a sulfo group, a phosphate group, and a carboxyl group bonded to a colorant skeleton - - .
	Claims 12 and 14 are incomplete as no sensor elements are recited in the body of the claim.
	Claim 13 is incomplete as it lacks a means for displaying information, such as EL or LC (see prepub at [0318]). 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 102(a)(1,2) as being fully anticipated by Arayamak et al. WO-2016035695.
Arayamak et al. WO-2016035695 (machine translation attached)  teaches a solid state element (110) having a near-infrared filter (111), a color filter (RGB, 112, a microlens array (115) and a planarization/flattening layer (116) [0107,0159]. The preparation of a curable absorbing composition including the dispersion of example 101, a polymerizable compound, an alkali soluble resin, a photoinitiator, polymerization inhibitor, surfactant and solvent. Pigment dispersion 101 (table 5) includes near-infrared dye A-1, CI pigment red 254, pigment derivative B-30, dispersion resin C-7 and solvent  [0150,0130,0141]

    PNG
    media_image1.png
    190
    233
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    155
    238
    media_image2.png
    Greyscale
Colored composition 113 and 114 uses A-1, CI violet 23, pigment derivative B-57 [0053,-141-0145] and is evaluated positively in table 6
 
    PNG
    media_image3.png
    162
    219
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    142
    134
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    147
    211
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    118
    399
    media_image6.png
    Greyscale

Near infrared composition uses near infrared absorber A-1, colorant derivative B-1, resin C-3 and solvent, composition 2,3,6,8,9,15 use derivatives B-1, B-22, B-23,B-26,B-28,B-29 or B-57 including acid groups  [0053,0128]. These are coated, cured and evaluated on the basis of viscosity, average particles diameter, and light resistance [0124-0129]. Other near-infrared absorber composition are discussed at [0153-0158]. Infrared pyrrolopyrrole dyes with an acid , basic salt or phthalimide structures is taught in formula 3 at [0008]. A dye derivative (P) where the dye includes (X) which can be an acidic group, a basic group, a salt structure or phthalimide. The acidic groups includes carboxyl or sulfo groups  [0038-0042]. 
	The reference clearly teaches near-infrared absorber compositions and chromatic filter composition meeting the claims. 
	The instant application is accorded the PCT filing date, so the claims are rejected under 102(a)(1).  The rejection under 102(a)(2) anticipates perfection of priority which when coupled with the appropriate statements could be used to assert an exception. 

Claims 1-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arayamak et al. WO-2016035695. 
It would have been obvious to one skilled in the art to use the compositions identified as including colorants with acidic groups to form the sensor device illustrated in figure 1 with a reasonable expectation of realizing the advantages described in Arayamak et al. WO-2016035695. The microlenses and flattening layer each acting as an oxygen barrier (note the use of polymer or inorganic materials for this function in the specification (prepub at 0170])
In addition to the colored filter, there is a the IR sensor area (113,114) which uses incident infrared light for autofocusing. The photoinitiator is also an absorber.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arimura WO 2015166873. 
Arimura WO 2015166873  (machine translation attached)  teaches a solid state element (110) having a near-infrared filter (111), a color filter (RGB, 112, a microlens array (115) and a planarization/flattening layer (116) and a bandpass filter (120) [0107,0184]. In example 1, an alkali soluble binder is combined with inventive pyrrolopyrrole compound (1), polymerizable compound, a photoinitiator, a polymerization inhibitor, a surfactant and a solvent to form a near infrared absorbing composition  [0153-0154]. This was coated and evaluated [0164-0169]. Similar composition were also formed and use in combination with the color filter  formation  process of JP 2014-043556 [0174-0179]. The formation of colored composition using pyrrolopyrrole colorants is disclosed [0180-0183]. The formation of a sensor having the structure of figure 2 is described [0184-0193].  The use of the filter in liquid crystal displays is described in the scope of the claim section (after [0193]).  The pyrrolo compounds preferably have a reactive groups such as ​In the group represented by-L 100-X 100, L 100 represents a single bond or a divalent linking group, and X 100 represents a reactive group. The reactive group is preferably one or more selected from a vinyl group, a (meth) allyl group, a (meth) acryloyl group, an epoxy group, an oxetanyl group, an isocyanate group, a hydroxyl group, an amino group, a carboxyl group, a thiol group, an alkoxysilyl group, a methylol group, a sulfo group, a styryl group and a maleimide group.​A hydroxyl group and a carboxyl group are preferred. [0012]. 

    PNG
    media_image7.png
    219
    168
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    215
    156
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    194
    189
    media_image9.png
    Greyscale


It would have been obvious to modify the composition including a pyrrolopyrrole with a reactive group (ie vinyl) by replacing at least a portion of it with similar pyrolopyrrole compounds with the carboxyl or sulfo groups and to use these in the formation of display devices,  or sensors as taught with respect to figures 1 or 2 in the reference with a reasonable expectation of successfully forming these. The microlenses, flattening layer and bandpass filter each acting as an oxygen barrier. The photoinitiator is also an absorber.
Claims 1-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al.  JP 2015-028602, in view of Arimura WO 2015166873.
Murakami et al.  JP 2015-028602 (machine translation attached) teaches with respect to figure 4, a solid state imaging device including the photodiode/sensor (14), a BPSG (borosilicate glass) layer (46), a p-SiN layer (48),a planarizing layer (49), color filter layers (20G, 20R, 20B, 13), a planarization film (14) and an array of microlenses (15) [0175-0182,0242]. Halogenated phthalocyanine dye A has the structure 
    PNG
    media_image10.png
    109
    193
    media_image10.png
    Greyscale
[0226]. The absorbing composition of 2-4 include the phthalocyanine A, yellow pigment PT150, colorant derivative A, a dispersant, a hindered amine, a UV absorber, a polymerization inhibitor, a thermosetting compound, surfactant and solvent (see table 5 [0238]). The use of photocurable composition is disclosed [0141]. A photoinitiator can be present [0161-0164]. 
	It would have been obvious to modify the detector of Murakami et al.  JP 2015-028602 by adding an near infrared absorbing layer as taught by Arimura WO 2015166873 to provide visual sensitivity/color correction [0002]. Further, it would have been obvious to add a infrared autofocus channel; as illustrated in the figures of Arimura WO 2015166873 to facilitate auto focusing.
Claims 1-11,13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto JP 2010-212027, in view of Arimura WO 2015166873 and Horie 20110310470.
Matsumoto JP 2010-212027 teaches cyanine dyes (I-1, I-2,I-7 to I-9 and I-11 on pages 15-16) to having solubilizing groups. colorant compositions 4-6 combined these with other colorants (table 1) page 32). These are useful in display devices such as LCDs and EL [0002-0003]. The examples form color filters useful with EL devices.
Horie 20110310470 teaches the lamination of an infrared shielding film having the same pattern as the black matrix onto the color filter substrate of an LCD [0066-0067]
It would have been obvious to modify the teachings of Matsumoto JP 2010-212027 by adding an near infrared absorbing layer as taught by Arimura WO 2015166873 and Horie 20110310470 to provide visual sensitivity/color correction [0002]. The additional layers/substrates act a oxygen barriers, noting that the instant specification teaches polymeric and inorganic materials fulfill this function.
Claims 1-11,13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. JP 2014-085565, in view of Arimura WO 2015166873 and Horie 20110310470.
Sakamoto et al. JP 2014-085565 (Machine translation attached) teaches quinophthalone colorants with acid groups which are useful informing display devices.  Useful quinophthalone compounds are exemplified at [0046-0047] and table 1 shows them designated at A-1 to A-14 [0206]. Other colorants are disclosed, with those used in the dispersion of the examples being listed in table 4 [0214]. The red resist composition (DA-1) which includes quinophthalone A-1 are disclosed  [0218]. DP composition and their colorants are taught in table 4 [0215]. Table 5 and 6 shows the various DP composition with quinophthalone colorants with acid groups [0220,0223]. Resists G1-31 which include a mixture of pigment DP and DA components, an acrylic resin binder, trimethylolpropane triacrylate, photoinitiator, sensitizer and solvent are shown in table 7. These are coated, exposed, developed and evaluated  [0225-0236]. The formation of a color filter (CF-1) using these composition is disclosed [0237].  The formation of a liquid crystal device is disclosed [0238-0243]. The use of color filters is detectors and CCD devices [0009]. Useful pigments to be added are disclosed [0157-0161]. Useful sensitizers including cyanine squarylium dyes are disclosed [0142-0144].
It would have been obvious to modify the teachings of Matsumoto JP 2010-212027 by adding an near infrared absorbing layer as taught by Arimura WO 2015166873 and Horie 20110310470 to provide visual sensitivity/color correction [0002].
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/108290 (20180356573). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to choose the acid moieties and use the resulting composition in a solid state image pick up or camera which has a color filter
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 15/447335 (20170174869). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to choose the acid moieties and use the resulting composition in a solid state image pick up or camera which has a color filter
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oota et al. 20200013821 teaches similar displays.
Nii et al. 20110012075 teaches composition which are fine dispersion of NIR absorbers which are useful in infrared filters in image sensors, such as CCDs or displays [0002,0109]
 Karahana et al. JP 2015-025117 teaches color filters including compounds with solubilizing groups including A-6, A-9,A-12,A-7,A-8,,A-14,A-18,A-30 and A-31.
Okabe et al. JP 2013-213862 teaches color filters using compounds 4 and 5 (page 44-45). 
Ogura et al. JP 2012-211266 teaches a sulfonic acid derivative of PPPPY-138 [0198], which is combined with PY-138 or derivative thereof to form pigment dispersions PY138 C to E [0202-0204].  PY139 and PTY150 are similar [0207-0212]. Photosensitive compositions based upon these are directed [0215-0239]. The use of color filters in LC and EL devices is disclosed  [0001-0002].  
Yamada et al. JP 2012-208165 teaches color filters with acidic derivatives which exhibit improved stability, heat resistance, light resistance, solvent resistance and the like (abstract). These filters can be used in LCDs, image sensors and the like [0001-0002]. 
Hyodo WO 2011/024896 teaches dyes S-3, S-7, S-8, and N-3 (pages 40-42). Compositions 1-17D, 1-21D (table 1-1 [0308]), 1-31D, [0310],
JP 2007-009096 teaches pigment dispersions useful for color filters having amino, sulfo or carboxyl groups (abstract) 
Oda et al. JP 2015-030782 (machine translation attached) teaches the synthesis of polymers including dye moieties with a sulfo (xanthenes 2, 6,7) [0311-0314,0319-0324]. The synthesis of a polymer with a dye counterion which includes a carboxylic acid moiety is taught   (xanthene 3) [0315-0318]. A composition including a pigment blue dispersion, an alkali soluble binder (1), a second alkali soluble binder (2), a curable compound of formula [55],. A photoinitiator, a dye multimer, (xanthene 1), surfactant, and solvent [0324-0326]. Examples 7-24 and 31-40 use a xanthene polymer/multimer having carboxyl or sulfo groups.  The use of this in a solid state image sensor or image display device is disclosed (abstract)
Ozawa et al. 2012-118264 (machine translation attached) exemplifies pigments having sulfonate and/or carboxylate groups [0153-0164]. These are combined with a polymer dispersant and added to the yellow pigment dispersion and photosensitive components. The result was coated, exposed to cure it and the result evaluated in table 1   [0165-0174]. These can be used in LC display devices [0001-0004]. These have excellent dispersibility [0015]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 29, 2022